Nos.         80-142 & 80-323


               I N THE SUPREME COURT O THE STATE O MONTANA
                                      F           F

                                                                1980


THE STATE OF MONTANA,

                           P l a i n t i f f and R e s p o n d e n t ,

         VS.                                                                           No.    80-142

EDWARD DENNIS HIGLEY

                           D e f e n d a n t and A p p e l l a n t ,



Appeal from:     District C o u r t of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                 I n and f o r t h e C o u n t y o f G a l l a t i n , The H o n o r a b l e
                 J o s e p h B. G a r y , J u d g e p r e s i d i n g .


THE STATE OF MONTANA,

                           Relator,

         VS.                                                                           No.    80-323

THE DISTRICT COURT OF THE
THIRD JUDICIAL DISTRICT e t a l . ,

                           Respondents.


ORIGINAL PROCEEDING


Counsel o f Record:

         For Appellant:

                 L a r r y W. Moran and M i c h a e l M . Nash, Bozeman, M o n t a n a
                 M i c h a e l M. Nash a r g u e d , Bozeman, Montana

         For Respondent :

                 Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , M o n t a n a
                 Mark Murphy a r g u e d , A s s t . A t t y . G e n e r a l , H e l e n a ,
                    Montana
                                     .
                 D o n a l d E W h i t e , C o u n t y A t t o r n e y , Bozeman, M o n t a n a
                 M i c h a e l L i l l y a r g u e d , D e p u t y C o u n t y A t t y . , Bozeman,
                    Montana


                                                            Submitted:         November 25,    1980

                                                            Decided:       DEC 5 7 198Q
Filed:   gF@1'7 1980
                        -+."fi,,,         -      "'   9 ' 9 ' . ,

                         t'7tLqt : t :   pi.,,
                                             j    '+.,, ;p!
                                                     ;ji;'
                                                                       Clerk
M r . C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.
            D e f e n d a n t was c o n v i c t e d i n D i s t r i c t C o u r t , G a l l a t i n

C o u n t y , o f k i d n a p p i n g and s e x u a l i n t e r c o u r s e w i t h o u t c o n s e n t .     He

was s e n t e n c e d t o t e n y e a r s i n t h e S t a t e P r i s o n o n e a c h c o u n t , to
be served concurrently.                     The d e f e n d a n t a p p e a l e d t h e c o n v i c t i o n
a n d w h i l e t h e a p p e a l was p e n d i n g , he a p p l i e d t o t h e d i s t r i c t
judge, Powell County, f o r b a i l pending a p p e a l .                          The m o t i o n was
g r a n t e d and d e f e n d a n t was r e l e a s e d f r o m p r i s o n .        The G a l l a t i n

C o u n t y A t t o r n e y a p p l i e d t o t h i s C o u r t f o r a w r i t of s u p e r v i s o r y

c o n t r o l , a s k i n g t h i s Court to f i n d t h a t t h e d i s t r i c t judge,
P o w e l l C o u n t y , was w i t h o u t j u r i s d i c t i o n t o a d m i t d e f m d a n t t o
bail.       W c o n s o l i d a t e d t h e a p p e a l and t h e a p p l i c a t i o n f o r t h e
             e
writ.       W e a f f i r m t h e c o n v i c t i o n and d e n y t h e S t a t e ' s a p p l i c a t i o n

f o r the w r i t ,     f i n d i n g t h e i s s u e of b a i l p e n d i n g a p p e a l t o be moot

by reason of o u r d e c i s i o n t o a f f i r m t h e c o n v i c t i o n .

            On J u n e 29, 1 9 7 9 , a t a b o u t 1 : 3 0 a . m . ,          L y n e t t e Church l e f t
a b a r i n downtown Bozeman and b e g a n w a l k i n g t o w a r d h e r home.
Near t h e h o s p i t a l o n N o r t h W i l l s o n , a man jumped from b e h i n d a
h e d g e and g r a b b e d h e r , k n o c k i n g o f f h e r g l a s s e s .       She s c r e a m e d ,
a n d h e c l a p p e d a hand o v e r h e r mouth.                She w a s f o r c e d i n t o h i s

c a r and h e d r o v e t o a s e c l u d e d s p o t i n B r i d g e r Canyon.                  During

t h e d r i v e , and a t t h e s t o p p i n g p o i n t i n t h e Canyon, t h e d e f e n d a n t
f o r c e d h e r t o e n g a g e i n v a r i o u s a c t s of v a g i n a l and o r a l s e x .

During t h e a c t i v i t y , L i n n i e n o t i c e d a wallet l y i n g on t h e ground.
S h e s l i p p e d it u n d e r h e r c o a t , which d e f e n d a n t had o r d e r e d h e r to

p l a c e on t h e ground b e f o r e engaging i n i n t e r c o u r s e .                  She even-
t u a l l y managed t o g e t t h e w a l l e t i n t o h e r p o c k e t .
            A t a b o u t 3:00      a.m.,      t h e defendant dropped L y n e t t e o f f i n
downtown Bozeman and s h e w a l k e d home.                       A t home s h e c a l l e d t h e

Bozeman H e l p C e n t e r and l a t e r went t o t h e h o s p i t a l w i t h members
o f t h e H e l p C e n t e r ' s Rape O u t r e a c h Team.

            P r i o r t o g o i n g t o t h e h o s p i t a l , L i n n i e examined t h e w a l l e t

and found a d r i v e r ' s l i c e n s e w i t h a p i c t u r e .            She d e t e r m i n e d t h a t
t h i s w a s a p i c t u r e o f t h e man who had a t t a c k e d h e r .                 A t the

h o s p i t a l s h e g a v e t h e w a l l e t t o Ron G r e e n of t h e Bozeman p o l i c e
department.           H e showed h e r t h e w a l l e t p h o t o g r a p h and L i n n i e

p o s i t i v e l y i d e n t i f i e d t h e i n d i v i d u a l i n t h e p i c t u r e as h e r

assailant.           P u r s u a n t t o a s e a r c h w a r r a n t , t h e Bozeman d e t e c t i v e s
s e a r c h e d t h e d e f e n d a n t ' s car and f o u n d a p o r t i o n of a f i n g e r n a i l ,

and p u b i c h a i r b e l o n g i n g to t h e v i c t i m .
            D e f e n d a n t was a r r e s t e d o n F r i d a y , J u n e 29, 1 9 7 9 , and

a p p e a r e d b e f o r e t h e J u s t i c e o f t h e P e a c e o n t h a t day.           On Monday,
J u l y 2 , d e f e n d a n t ' s a t t o r n e y r e q u e s t e d t h a t a p r e l i m i n a r y exami-
n a t i o n be h e l d t h a t a f t e r n o o n .     The S t a t e o b j e c t e d and n o exami-
n a t i o n was h e l d .      The d e f e n d a n t made no f u r t h e r r e q u e s t , and w a s

r e l e a s e d o n bond o n J u l y 3 , 1 9 7 9 .           An i n f o r m a t i o n was f i l e d i n
D i s t r i c t C o u r t on J u l y 1 0 , 1 9 7 9 , and d e f e n d a n t f i l e d a m o t i o n t o

quash.        The m o t i o n was d e n i e d .

            T r i a l commenced o n O c t o b e r 1 0 , 1 9 7 9 , and d e f e n d a n t was

found g u i l t y on O c t o b e r 15.            The d e f e n d a n t was s e n t e n c e d o n
November 9 , 1 9 7 9 , f o l l o w i n g a n i n t e r v i e w b e t w e e n t h e j u d g e and

t h e v i c t i m as t o h e r f e e l i n g s a b o u t t h e a p p r o p r i a t e s e n t e n c e .

The d e f e n d a n t was n o t d e s i g n a t e d " d a n g e r o u s " o r l l n o n - d a n g e r o u s "
u n t i l f o u r months l a t e r , f o l l o w i n g t h e f i l i n g of a p s y c h i a t r i c

r e p o r t by t h e D e p a r t m e n t o f I n s t i t u t i o n s .

            Defendant raises t h i r t e e n i s s u e s on a p p e a l :
            1.     Is a d e f e n d a n t e n t i t l e d t o a p r e l i m i n a r y e x a m i n a t i o n

i f an information h a s n o t been f i l e d w i t h i n t e n days af ter

his arrest?
            2.     Is a p r e t r i a l p h o t o g r a p h i c i d e n t i f i c a t i o n by t h e v i c t i m ,

u t i l i z i n g o n l y one photograph,             s o s u g g e s t i v e as t o r e q u i r e
s u p p r e s s i o n of a n y i n - c o u r t   identification?
            3.     Is t h e d e f e n d a n t d e n i e d h i s c o n s t i t u t i o n a l r i g h t t o

c o n f r o n t h i s w i t n e s s e s , b y o p e r a t i o n o f s e c t i o n 45-5-503 ( 5 ) , MCA,

p r e c l u d i n g e v i d e n c e o f t h e v i c t i m ' s s e x u a l c o n d u c t , and R u l e 6 0 8 ,

Mont.R.Evid.,           p r e c l u d i n g t e s t i m o n y as t o s p e c i f i c i n s t a n c e s of a
w i t n e s s 1 c o n d u c t and c e r t a i n c r o s s - e x a m i n a t i o n ?

            4.     May t h e D i s t r i c t C o u r t allow i n t r o d u c t i o n of e v i d e n c e

a t t r i a l w h i c h was n o t s p e c i f i e d i n t h e o r d e r drawn u p f o l l o w i n g

a n omnibus h e a r i n g ?
            5.     Was t h e d e f e n d a n t e n t i t l e d t o a c a u t i o n a r y S m i t h - t y p e
i n s t r u c t i o n , b e c a u s e t h e s u b s t a n t i v e f a c t s were i n q u e s t i o n a t

t r i a l and t h e r e was s c a n t y m e d i c a l e v i d e n c e o f i n t e r c o u r s e ?
            6.     Is d e f e n d a n t e n t i t l e d t o a n i n s t r u c t i o n as t o t h e

n e c e s s i t y t h a t t h e v i c t i m m a n i f e s t l y o b j e c t e d t o t h e act of i n t e r -

course?
            7.     Does t h e e v i d e n c e s u p p o r t t h e v e r d i c t ?
            8.     Is t h e d i s t r i c t j u d g e p e r m i t t e d t o i n t e r v i e w t h e v i c -

t i m o n t h e i s s u e o f s e n t e n c i n g w i t h o u t a l l o w i n g t h e d e f e n d a n t to
cross-examine            the victim?
            9.     Did t h e d i s t r i c t j u d g e e r r i n d e n y i n g d e f e n d a n t a new

t r i a l , when d e f e n d a n t was a b l e , a f t e r t r i a l , t o p r o d u c e e v i d e n c e
of mental disease o r defect?
          1 0 . Was d e f e n d a n t d e n i e d h i s d u e p r o c e s s r i g h t s by t h e u s e

of incorrect information a t sentencing?
          11. Does d e f e n d a n t h a v e a r i g h t t o be p r e s e n t a t p o s t -

conviction proceedings?
          1 2 . Was t h e f a i l u r e t o d e s i g n a t e d e f e n d a n t a s " d a n g e r o u s "

o r "non-dangerous"               f o r f o u r m o n t h s a v i o l a t i o n of d e f e n d a n t ' s
r i g h t a g a i n s t c r u e l and u n u s u a l p u n i s h m e n t and a v i o l a t i o n of t h e

p r o h i b i t i o n a g a i n s t u n c e r t a i n or i n d e f i n i t e sentencing?

          1 3 . Was d e f e n d a n t d e n i e d h i s r i g h t t o a t r a n s c r i p t o n
appeal?

            D e f e n d a n t w a s a r r e s t e d o n F r i d a y , J u n e 29, 1979, and
made a n i n i t i a l a p p e a r a n c e b e f o r e t h e J u s t i c e of t h e P e a c e t h a t
day.      On Monday, J u l y 2 , h i s a t t o r n e y c o n t a c t e d j u s t i c e c o u r t and

r e q u e s t e d t h a t a p r e l i m i n a r y e x a m i n a t i o n be h e l d t h a t a f t e r n o o n .

The c o u n t y a t t o r n e y r e c e i v e d o r a l n o t i c e t h a t a h e a r i n g would

b e h e l d t h a t day.         The S t a t e o b j e c t e d t o t h e h e a r i n g o n s u c h
s h o r t n o t i c e and it was n o t n o t h e l d .              D e f e n d a n t made no

f u r t h e r r e q u e s t and h e was r e l e a s e d o n bond o n J u l y 3 .                The

county a t t o r n e y f i l e d an information i n District Court on J u l y



            D e f e n d a n t c o n t e n d s t h a t he h a s a r i g h t t o a p r e l i m i n a r y
exam i f h e h a s n o t w a i v e d it or i f t h e D i s t r i c t C o u r t h a s n o t p r e -

v i o u s l y g r a n t e d l e a v e to f i l e d i r e c t .      The r i g h t to a p r e l i m i n a r y

e x a m i n a t i o n a r i s e s u n d e r s e c t i o n 46-7-103,        MCA:

           Preliminary hearing i n j u s t i c e ' s court. After
           t h e i n i t i a l appearance a j u s t i c e ' s court s h a l l ,
           within a reasonable t i m e , hold a preliminary
           examination u n l e s s t h e defendant waives a p r e l i -
           minary examination, the d i s t r i c t c o u r t has
           granted leave t o f i l e an information, an indict-
           m e n t h a s b e e n r e t u r n e d , o r t h e case i s t r i a b l e
           i n justice's court.                (Emphasis added.)

           The p u r p o s e o f t h e p r e l i m i n a r y h e a r i n g is to d e t e r m i n e
w h e t h e r t h e r e is p r o b a b l e c a u s e t o b e l i e v e t h a t a f e l o n y h a s b e e n

committed.          S e c t i o n 46-10-101,        MCA.         The p r o b a b l e c a u s e d e t e r -

m i n a t i o n may be made i n a p r e l i m i n a r y e x a m i n a t i o n i n j u s t i c e
c o u r t , o r it may be made by a p p l i c a t i o n t o t h e D i s t r i c t C o u r t
judge,      p r e s e n t i n g by a f f i d a v i t s u c h e v i d e n c e as t h e j u d g e may

require.         S e c t i o n 46-11-201,        MCA.      The o n l y r e q u i r e m e n t is t h a t

t h e r e is a n i n d e p e n d e n t j u d i c i a l d e t e r m i n a t i o n of p r o b a b l e c a u s e

a n d t h e d e f e n d a n t h a s no v e s t e d r i g h t t o e i t h e r p r o c e d u r e .
G e r s t e i n v. Pugh ( 1 9 7 5 ) , 420 U.S. 103, 120, 95 S. Ct. 854, 866, 4 3
L. Ed. 2d 5 4 , 6 9 ; S t a t e v. Dunn ( 1 9 7 0 ) , 1 5 5 Mont. 319, 3 2 5 , 472



           Many s t a t e s s e t f o r t h p r e c i s e t i m e l i m i t s w i t h i n which t h e

S t a t e must hold t h e p r e l i m i n a r y examination i f t h e D i s t r i c t
C o u r t h a s n o t g r a n t e d l e a v e to f i l e a n i n f o r m a t i o n .       The f e d e r a l
s t a t u t e provides:
             " s u c h e x a m i n a t i o n s h a l l b e h e l d w i t h i n a reaso-
             nable ----  time but in                                  l a t e r - -1 0
                                                                                tEan
             days following - i n i t i a l appearance i f the
                                         the
             d e f e n d a n t ----- and n o l a t e r -a n 2 0
                                 is i n c u s t o d y                          th -
             d a y-i -h-is n o t i n c u s t o d y , p r o v i d e d , h o w e v e r ,
             -      s f e --
             t h a t t h e p r e l i m i n a r y e x a m i n a t i o n s h a l l n o t be
             h e l d i f t h e d e f e n d a n t is i n d i c t e d or i f a n
             i n f o r m a t i o n a g a i n s t t h e d e f e n d a n t is f i l e d i n
             d i s t r i c t court.    . ."          (Emphasis added.)              18
             U.S.C. Fed.R.Crim. P. 5 ( c ) .
            A s c a n be s e e n u n d e r t h e f e d e r a l s t a t u t e ,       then, any t i m e

beyond 20 d a y s is viewed as u n r e a s o n a b l e i f t h e d e f e n d a n t i s n o t

i n custody.          I n t h e i n s t a n t case, d e f e n d a n t was o u t o n bond and

w a i t e d o n l y 1 0 d a y s b e t w e e n h i s i n i t i a l a p p e a r a n c e and t h e d e t e r -

m i n a t i o n of p r o b a b l e c a u s e .
            The p r e v i o u s f e d e r a l r u l e r e q u i r e d a h e a r i n g i n a r e a s o n a b l e

t i m e only.        I n James v. Lawrence ( D . C .                 Cir.    1 9 4 9 ) , 1 7 6 F.2d 18,

20, t h e c o u r t f o u n d t h a t 1 8 d a y s w a s n o t u n r e a s o n a b l e .          There the

S t a t e a s k e d f o r a c o n t i n u a n c e and t h e c o u r t n o t e d t h a t it

m u s t c o n s i d e r time f o r t h e g o v e r n m e n t t o p r e p a r e , i n c o m p u t i n g

reasonable t i m e .           Alaska's s t a t u t e likewise requires a hearing
within a reasonable t i m e .                    I n M a r t i n e z v. S t a t e ( A l a s . 1 9 6 7 ) , 4 2 3
P.2d 7 0 0 , t h e c o u r t d i s c u s s e d t h e i m p r a c t i c a l i t y of r e q u i r i n g a
h e a r i n g w i t h i n a s p e c i f i c t i m e , and n o t e d t h a t w h a t c o n s t i t u t e s a

r e a s o n a b l e t i m e m u s t be d e t e r m i n e d by t h e f a c t s of t h e case.               If

t h e c h a r g e is s e r i o u s , b o t h s i d e s need t i m e t o p r e p a r e ; w h e t h e r
t h e c h a r g e d is o u t o n bond i s a n o t h e r f a c t o r which m u s t be

c o n s i d e r e d , b e c a u s e t h e p u r p o s e of t h e s t a t u t e i s to p r o t e c t
t h e accused from unwarranted i n c a r c e r a t i o n .                    Martinez, s u p r a , 423
P.2d a t 710-711.              The M a r t i n e z c o u r t f o u n d t h a t 1 6 d a y s was n o t

a n u n r e a s o n a b l e amount o f t i m e .

            W f i n d t h a t a 10-day d e l a y i n d e t e r m i n i n g p r o b a b l e c a u s e
             e
was n o t u n r e a s o n a b l e .    The d e f e n d a n t r e q u e s t e d t h e exam b u t t h e

S t a t e w a s g i v e n o n l y a few h o u r s n o t i c e .          On r e q u e s t of t h e
S t a t e , t h a t h e a r i n g was v a c a t e d .       D e f e n d a n t w a s r e l e a s e d o n bond

t h e n e x t day.        He d i d n o t r e q u e s t a n o t h e r s e t t i n g and l e a v e to

f i l e was g r a n t e d less t h a n a week l a t e r .
            D e f e n d a n t a r g u e s t h a t f a i l u r e t o h o l d a p r e l i m i n a r y exami-
n a t i o n i n t h i s c a s e may h a v e a l l o w e d a n i m p o r t a n t w i t n e s s t o g e t
away w i t h o u t e v e r b e i n g i n t e r v i e w e d .       But as t h i s C o u r t i n d i c a t e d
i n S t a t e v. Dunn, s u p r a , 1 5 5 Mont. a t 326, 472 P.2d a t 293,                               the

p r e l i m i n a r y h e a r i n g is n o t m e a n t t o be a " f i s h i n g e x p e d i t i o n " f o r

a l l p o s s i b l e e v i d e n c e , and i f p r o b a b l e c a u s e is e s t a b l i s h e d t o
t h e s a t i s f a c t i o n o f t h e d i s t r i c t j u d g e by t h e c o u n t y a t t o r n e y ' s

a f f i d a v i t , t h e d e f e n d a n t h a s l i t t l e r e a s o n to c o m p l a i n .    In t h i s

c a s e , t h e d i s t r i c t judge found p r o b a b l e c a u s e on t h e s t r e n g t h of
t h e i n f o r m a t i o n p r e s e n t e d t o him by a f f i d a v i t .      Based o n t h e

amount of e v i d e n c e p r e s e n t e d a t t r i a l , w e c a n f i n d no error i n

t h e S t a t e ' s f a i l i n g t o hold a preliminary examination.                            T h e r e was
s u b s t a n t i a l e v i d e n c e t o s u p p o r t a c o n v i c t i o n , and t h e d e f e n d a n t ,

who r e l i e d o n t h e d e f e n s e o f a l i b i , a d m i t t e d t h a t t h i s w i t n e s s

h a d no r e l e v a n c e t o h i s d e f e n s e of a l i b i and w a s n o t l i s t e d a s a n
a l i b i witness.         Under t h e c i r c u m s t a n c e s i t is d o u b t f u l t h a t a

p r e l i m i n a r y e x a m i n a t i o n would h a v e s e c u r e d a n y a d v a n t a g e t o t h e
defendant.          S e e S t a t e v. J o h n s o n ( 1 9 6 7 ) , 1 4 9 Mont. 1 7 3 , 1 7 8 , 424
P.2d 7 2 8 , 731.
           Appellant next contends t h a t the p r e t r i a l i d e n t i f i c a t i o n

o f t h e d e f e n d a n t by o n e p h o t o was s o s u g g e s t i v e t h a t M s .          Church

s h o u l d n o t h a v e b e e n p e r m i t t e d t o make a n i n - c o u r t        identifi-
cation.        He argues t h a t a l l evidence obtained af ter t h a t f i r s t

i d e n t i f i c a t i o n i s t a i n t e d by t h e i l l e g a l i t y o f t h e i d e n t i f i -

cation.
           The U n i t e d S t a t e s Supreme C o u r t and t h i s C o u r t h a v e f a c e d

t h e p r o b l e m o f s u g g e s t i v e i d e n t i f i c a t i o n , and h a v e condemned t h e

p r o c e d u r e o f showing t h e v i c t i m o n l y one photo.                  T h i s p r o c e s s may

b e so s u g g e s t i v e and so c o n d u c i v e t o m i s t a k e n i d e n t i f i c a t i o n as t o
deny due process.               S t o v a l l v. Denno ( 1 9 6 7 ) , 3 8 8 U.S. 293, 302, 8 7
S. Ct. 1 9 6 7 , 1 9 7 2 , 1 8 L. Ed. 2d 1 1 9 9 , 1 2 0 6 ; N e i l v. B r i g g e r s ( 1 9 7 2 ) ,
409 U.S. 188, 198, 93 S. Ct. 3 7 5 , 3 8 2 , 34 L. Ed. 2d 401, 4 1 1 .
However, n o t a l l s u g g e s t i v e i d e n t i f i c a t i o n s h a v e r e s u l t e d i n a
f i n d i n g o f d e n i a l of d u e p r o c e s s .
           The Montana C o u r t , i n S t a t e v. L a r a ( 1 9 7 8 ) ,                        Mont    .       I



5 8 7 P.2d 9 3 0 , 35 S t . R e p .        1 6 9 9 , e n u n c i a t e d i t s two-pronged          test
t o d e t e r m i n e w h e t h e r or n o t t h e i d e n t i f i c a t i o n s h o u l d be

suppressed:
           " F i r s t , was t h e i d e n t i f i c a t i o n p r o c e d u r e imper-
           m i s s i b i l y s u g g e s t i v e ; a n d , s e c o n d , i f so, d i d i t
           u n d e r t h e t o t a l i t y of t h e c i r c u m s t a n c e s have
           s u c h a t e n d e n c y t o g i v e rise t o a s u b s t a n t i a l
           likelihood of i r r e p a r a b l e m i s i d e n t i f i c a t i o n .
           S t a t e v. Lara, s u p r a ,           Mont. a t               , 587 P.2d
                                                                                      .I1 .
           a t 932, 35 S t . R e p . a t 1702.
           Undoubtedly t h e procedure h e r e w a s v e r y s u g g e s t i v e .                      Ms.

C h u r c h t e s t i f i e d t h a t s h e had made a p r e v i o u s i d e n t i f i c a t i o n of

t h e d e f e n d a n t by v i e w i n g t h e p h o t o i n t h e w a l l e t which s h e had

f o u n d a t t h e s c e n e o f t h e crime.            The p o l i c e were n o t p r e s e n t a t
that time.          A t t h e h o s p i t a l s h e g a v e t h e p o l i c e t h e w a l l e t , and a t

t h a t p o i n t t h e i n v e s t i g a t o r showed h e r t h e o n e p i c t u r e i n t h e
w a l l e t , a s k i n g i f t h a t was a p i c t u r e of h e r a s s a i l a n t .

           B u t w e f i n d t h a t t h e c i r c u m s t a n c e s h e r e p o i n t to s u f -
f i c i e n t r e l i a b i l i t y i n t h e i d e n t i f i c a t i o n to s a t i s f y due p r o c e s s .
In Neil,       s u p r q t h e C o u r t s e t f o r t h some o f t h e f a c t o r s to be con-
s i d e r e d i n judging r e l i a b i l i t y :
           "We t u r n , t h e n , t o t h e c e n t r a l q u e s t i o n , w h e t h e r
           u n d e r t h e ' t o t a l i t y of t h e c i r c u m s t a n c e s ' t h e
           i d e n t i f i c a t i o n was r e l i a b l e e v e n t h o u g h t h e
           c o n £ r o n t a t i o n p r o c e d u r e was s u g g e s t i v e
           i n d i c a t e d by o u r cases, t h e f a c t o r s t o be con-
                                                                              .     As

           s i d e r e d i n e v a l u a t i n g t h e l i k e l i h o o d of misiden-
           t i f i c a t i o n i n c l u d e t h e o p p o r t u n i t y of t h e
           w i t n e s s to v i e w t h e c r i m i n a l a t t h e t i m e of t h e
           crime, t h e w i t n e s s ' d e g r e e of a t t e n t i o n , t h e
           a c c u r a c y of t h e w i t n e s s 1 p r i o r d e s c r i p t i o n of
           t h e c r i m i n a l , t h e l e v e l of c e r t a i n t y
           d e m o n s t r a t e d by t h e w i t n e s s a t t h e
           c o n f r o n t a t i o n , and t h e l e n g t h of t i m e b e t w e e n
           t h e crime and t h e c o n f r o n t a t i o n . "            N e i l , supra,
           409 U.S. a t 199-200, 9 3 S . C t . a t 3 -                  84          L.Ed.2d
           a t 411.
           Here t h e v i c t i m s p e n t a b o u t o n e and o n e - h a l f           hours with
d e f e n d a n t , b o t h i n h i s car and i n B r i d g e r Canyon, and s h e was
f o r c e d t o e n g a g e i n i n t i m a t e p h y s i c a l a c t i v i t y w i t h him.        A t two

d i f f e r e n t times, t h e i n t e r i o r car l i g h t came o n , g i v i n g t h e v i c -
t i m an o p p o r t u n i t y to view h e r a s s a i l a n t .

           A d d i t i o n a l l y , a l t h o u g h t h e v i c t i m ' s p r i o r d e s c r i p t i o n of
d e f e n d a n t was l i m i t e d i n d e t a i l , h e r d e s c r i p t i o n was a c c u r a t e .
S h e t o l d t h e p o l i c e t h a t h e r a s s a i l a n t had b l o n d e h a i r , was

f a i r l y h e a v y s e t and was v e r y l i g h t s k i n n e d .          She a l s o s t a t e d

t h a t h e r a s s a i l a n t ' s h a i r was s h o r t e r a t t h e t i m e of t h e o f f e n s e

t h a n a t t h e t i m e t h e p h o t o g r a p h was t a k e n , and t h a t s h e d i d n o t
remember t h a t h e r a s s a i l a n t had a m u s t a c h e as was shown i n t h e
photo.        I n f a c t , t h e d e f e n d a n t ' s h a i r was s h o r t e r a t t h e t i m e o f

h i s a r r e s t and he d i d n o t h a v e a m u s t a c h e .             H i s h a i r was b l o n d e

a n d he had a l i g h t c o m p l e x i o n .

            L i t t l e t i m e e l a p s e d between t h e v i c t i m ' s           r e l e a s e and t h e

photographic i d e n t i f i c a t i o n .          The d e t e c t i v e t e s t i f i e d t h a t s h e

d e m o n s t r a t e d a v e r y h i g h d e g r e e of c e r t a i n t y when i d e n t i f y i n g

d e f e n d a n t from t h e photograph.

            Under t h e c i r c u m s t a n c e s o f t h i s case, w e f i n d t h a t t h e r e

was v e r y l i t t l e l i k e l i h o o d o f m i s i d e n t i f i c a t i o n .     Thus, t h e

d i s t r i c t j u d g e p r o p e r l y d e n i e d t h e m o t i o n to s u p p r e s s t h e

identification.

            A p p e l l a n t n e x t c h a l l e n g e s s e c t i o n 45-5-503(5),           MCA,    and R u l e
6 0 8 , Mont .R. Evid., as u n n e c e s s a r i l y r e s t r i c t i n g a d e f e n d a n t ' s

r i g h t t o cross-examine,              and to i n t r o d u c e r e l e v a n t t e s t i m o n y .       He

a l l e g e s t h a t t h e r e s u l t o f t h e u s e o f t h e s e s t a t u t e s is to d e n y

t h e d e f e n d a n t h i s c o n s t i t u t i o n a l r i g h t to c o n f r o n t w i t n e s s e s .
            S e c t i o n 45-5-503 ( 5 ) p r e v e n t s i n t r o d u c t i o n of e v i d e n c e of

t h e v i c t i m ' s s e x u a l c o n d u c t and p r o v i d e s i n p a r t :

            " N o e v i d e n c e c o n c e r n i n g t h e s e x u a l c o n d u c t of
            t h e v i c t i m is a d m i s s i b l e i n p r o s e c u t i o n s u n d e r
            t h i s section        ..     .I1


The A n n o t a t o r ' s n o t e s t o t h a t s e c t i o n i n d i c a t e t h a t t h e p u r p o s e

o f t h e r u l e is "to p r e v e n t t h e t r i a l of t h e c h a r g e                against the
d e f e n d a n t [ s i c ] b e i n g c o n v e r t e d i n t o a t r i a l of t h e v i c t i m . "

A n n o t a t o r 's Notes, MONTCLIRC1s Montana C r i m i n a l Code A n n o t a t e d ,


            R u l e 608 ( b ) , M0nt.R. E v i d       ., p r o v i d e s   in pertinent part:
            " S p e c i f i c i n s t a n c e s of c o n d u c t . S p e c i f i c
            i n s t a n c e s o f t h e c o n d u c t of a w i t n e s s , f o r t h e
            p u r p o s e of a t t a c k i n g or s u p p o r t i n g h i s
            c r e d i b i l i t y , may n o t be p r o v e d by e x t r i n s i c
            e v i d e n c e . They may, h o w e v e r , i n t h e d i s c r e t i o n
            o f t h e c o u r t , i f p r o b a t i v e of t r u t h f u l n e s s o r
            u n t r u t h f u l n e s s , b e i n q u i r e d i n t o o n cross-
            e x a m i n a t i o n o f t h e w i t n e s s (1) c o n c e r n i n g h i s
            character for truthfulness o r untruthfulness                                   . . ."
            Based on t h e s e p r o v i s i o n s t h e S t a t e o b t a i n e d a n o r d e r i n
l i m i n e t o p r e v e n t d e f e n d a n t f r o m c a l l i n g Mrs. S o r e n s o n , L i n n i e l s

l a n d l a d y , who w a s e x p e c t e d t o t e s t i f y t h a t L i n n i e l a u g h e d a f t e r

b e i n g a s k e d by h e r roommate:             "Where are a l l o f B o z e m a n l s

rapists?         L i n n i e n e e d s t o be r a p e d a g a i n .I1     Appellant's position
i s t h a t by b e i n g p r e c l u d e d f r o m b r i n g i n g i n t h i s w i t n e s s t h e

d e f e n d a n t was d e n i e d i m p o r t a n t t e s t i m o n y as to t h e v i c t i m ' s v i e w s

o n s e x u a l matters.          He also alleges e r r o r in the restrictions

w h i c h t h e j u d g e imposed o n h i s c r o s s - e x a m i n a t i o n of t h e v i c t i m

c o n c e r n i n g h e r j a c k e t which had i n s c r i b e d o n i t , " L i q u o r i n t h e

f r o n t , and p o k e r i n t h e b a c k . "
           The S i x t h Amendment g u a r a n t e e s a c r i m i n a l t h e r i g h t to

t e s t i m o n y of w i t n e s s e s i n h i s f a v o r .    W a s h i n g t o n v. T e x a s ( 1 9 6 7 ) ,
3 8 8 U.S. 1 4 , 1 9 , 87 S. Ct. 1 9 2 0 , 1 9 2 3 , 1 8 L. Ed. 2d 1019, 1023.

However, i t d o e s n o t g u a r a n t e e him t h e r i g h t to a n y and a l l

w i t n e s s e s , r e g a r d l e s s of t h e i r competency or knowledge.                    T h e r e is

t h e c o m p e t i n g i n t e r e s t o f t h e f a i r n e s s and r e l i a b i l i t y of t h e
trial.       The U n i t e d S t a t e s Supreme C o u r t e x p r e s s e d t h i s con-

s i d e r a t i o n i n Chambers v. M i s s i s s i p p i ( 1 9 7 2 ) , 410 U.S. 284, 3 0 2 ,

93 S. Ct. 1 0 3 8 , 1 0 4 9 , 3 5 L. Ed. 2d 297, 3 1 3 :
           " I n t h e e x e r c i s e o f t h i s r i g h t , t h e a c c u s e d , as
           i s r e q u i r e d o f t h e S t a t e , m u s t comply w i t h
           e s t a b l i s h e d r u l e s o f p r o c e d u r e and e v i d e n c e
           d e s i g n e d t o a s s u r e b o t h f a i r n e s s and r e l i a b i l i t y
           i n t h e a s c e r t a i n m e n t o f g u i l t and i n n o c e n c e . "
            I n l i m i t i n g t h e r i g h t to c o n f r o n t and c r o s s - e x a m i n e ,    the

r u l e s i n q u e s t i o n m u s t be s c r u t i n i z e d t o d e t e r m i n e w h e t h e r t h e y
a r e a r b i t r a r y or w h e t h e r t h e y s e r v e a l e g i t i m a t e c o m p e t i n g
interest.           Chambers, s u p r a , 410 U.S.              a t 295, 9 3 S . C t .         a t 1046,

3 5 L.Ed.2d       a t 309.
           W e f i n d t h a t t h e s e r u l e s l i m i t i n g i n q u i r y i n t o s e x u a l con-

d u c t o f t h e v i c t i m are e s s e n t i a l t o p r e s e r v e t h e i n t e g r i t y of t h e
t r i a l and t o p r e v e n t it f r o m becoming a t r i a l of t h e v i c t i m .                     The
Commission Comments, R u l e 405 ( b ) , M.R.Evid.,                         sets o u t t h e j u s t i -

f i c a t i o n f o r k e e p i n g o u t e v i d e n c e o f s p e c i f i c a c t s of c o n d u c t :
            " T h i s method o f p r o o f is t h e most p e r s u a s i v e o f
            t h e t h r e e c o n t a i n e d i n t h e r u l e , and is a l s o t h e
            most l i k e l y ' t o a r o u s e undue p r e j u d i c e , t o con-
            f u s e and d i s t r a c t , t o e n g e n d e r t i m e - c o n s u m i n g
            s i d e i s s u e s and t o c r e a t e r i s k o f u n f a i r
            s u r p r i s e . ' McCormick, Handbook o f t h e Law o f
            Evidence 443 (2d ed. 1972 )                    .   AS?     resurocthe
            e f f e c t o f t h i s method o f p r o o f , it is g e n e r a l l y
            r e s t r i c t e d t o s i t u a t i o n s w h e r e c h a r a c t e r is i n
            i s s u e , when s u c h p r o o f is c e n t r a l t o t h e o u t c o m e
            o f t h e case." Commission Comments, R u l e 4 0 5 ( b ) ,
            Mont .R. E v i d .
            The v i c t i m ' s c h a r a c t e r is n o t i n i s s u e i n a case s u c h as

this.       Thus t h e p o t e n t i a l l y damaging e v i d e n c e of s p e c i f i c a c t s
a n d p r i o r c o n d u c t s h o u l d be k e p t f r o m t h e j u r y .          W e f i n d no

d e n i a l of d e f e n d a n t ' s r i g h t s i n t h i s l i m i t a t i o n nor do we f i n d

t h a t t h e judge improperly l i m i t e d cross-examination                            as t o t h e
v i c t i m ' s s e x u a l v i e w s as e v i d e n c e d by t h e q u o t e on h e r j a c k e t .
R u l e 608 ( b ) , M.R.Evid         ., p r o v i d e s   t h a t t h e j u d g e may allow i n q u i r y

i n t o s p e c i f i c acts on c r o s s - e x a m i n a t i o n ,      i f such a c t s are proba-

t i v e o f t h e t r u t h f u l n e s s or u n t r u t h f u l n e s s o f t h e w i t n e s s .     I t is

d o u b t f u l t h a t testimony concerning t h e v i c t i m ' s s e x u a l views

comes w i t h i n t h i s r u l e a t a l l , and it is c l e a r l y w i t h i n t h e

j u d g e ' s d i s c r e t i o n t o e x c l u d e t h i s e v i d e n c e i f it is i r r e l e v a n t
o r too p r e j u d i c i a l .      S e e Commission Comments, R u l e 6 0 8 ( b ) ,
M.R.Evid.         I n a d d i t i o n to b e i n g p r e j u d i c i a l , t h i s kind of e v i d e n c e

h a s l i t t l e i f any p r o b a t i v e value.              T h u s , w e f i n d no m e r i t i n

d e f e n d a n t ' s a r g u m e n t , and f i n d t h a t t h e d i s t r i c t j u d g e p r o p e r l y
k e p t t h i s e v i d e n c e from t h e j u r y .

            Appellant next contends t h a t the d i s t r i c t judge's                          denial

o f h i s m o t i o n t o s u p p r e s s t w o r e p o r t s f r o m t h e Montana C r i m i n a l
I n v e s t i g a t i o n Lab c o n s t i t u t e s r e v e r s i b l e e r r o r .   H e claims p r e j u-

d i c i a l s u r p r i s e b e c a u s e t h e s e r e p o r t s were n o t c o n t a i n e d i n t h e
"Omnibus H e a r i n g O r d e r . "
            P u r s u a n t t o l o c a l R u l e 10A " C r i m i n a l Omnibus H e a r i n g , "         the
d i s t r i c t j u d g e s c h e d u l e d a n o m n i b u s h e a r i n g f o r S e p t e m b e r 25,
1 9 7 9 , a few weeks b e f o r e t r i a l .              A t t h a t t i m e t h e S t a t e made

a v a i l a b l e t o t h e d e f e n s e a r e p o r t f r o m t h e Montana C r i m i n a l

I n v e s t i g a t i o n Lab.     The d a y b e f o r e t r i a l t h e S t a t e n o t i f i e d

d e f e n d a n t t h a t two a d d i t i o n a l r e p o r t s had j u s t b e e n made
a v a i l a b l e by t h e l a b .       The f o l l o w i n g d a y , a t t r i a l , t h e S t a t e
c a l l e d A r n o l d M e l n i k o f f , Bureau C h i e f o f t h e Lab t o t e s t i f y .              A t

t h a t time d e f e n s e c o u n s e l moved t o s u p p r e s s t h e e v i d e n c e i n

r e p o r t s t w o and t h r e e .          The d i s t r i c t j u d g e d e n i e d t h e m o t i o n , b u t

granted a continuance.
            A p p e l l a n t c o n t e n d s t h a t t h e S t a t e ' s f a i l u r e to i n c l u d e

t h e s e t w o tests i n t h e omnibus o r d e r r e q u i r e s t h e i r s u p p r e s s i o n

b e c a u s e of a n o t i c e problem i n h e r e n t i n v i o l a t i n g a n omnibus
order.        I n S t a t e o f Montana v. D i s t r i c t C o u r t ,             (1979),             Mont.

       ,   590 P.2d 1104, 1109, 36 St.Rep.                  161, 166- 167, t h i s Court

directed the             D i s t r i c t C o u r t s to a d o p t a n o m n i b u s h e a r i n g p r o c e -

d u r e i n o r d e r t o " s c h e d u l e , r e s o l v e and d e t e r m i n e p r e t r i a l

m o t i o n s , a p p l i c a t i o n s and r e q u e s t s , i n c l u d i n g t h e c a l e n d a r i n g and
s c h e d u l i n g of t h e t r i a l   .I1



            P u r s u a n t to t h i s d i r e c t i v e , t h e E i g h t e e n t h J u d i c i a l

D i s t r i c t a d o p t e d R u l e 10A.         The o m n i b u s h e a r i n g r e q u i r e s t h e

c o u r t t o " ( 2 ) S e e w h e t h e r d i s c o v e r y h a s b e e n c o m p l e t e and i f n o t ,
make o r d e r s a p p r o p r i a t e t o e x p e d i t e i t s c o m p l e t i o n " ; and f u r t h e r
t h a t " ( 7 ) a n y and a l l i s s u e s s h o u l d be r a i s e d           . . ."
            T h e s e r u l e s are c l e a r l y m e a n t t o e x p e d i t e and s i m p l i f y t h e

t r i a l o f a c r i m i n a l case by g e t t i n g a l l p a r t i e s t o g e t h e r o n t h e

c o n t e s t e d i s s u e s and t o f a c i l i t a t e d i s c o v e r y p r o b l e m s .    The

q u o t e d s e c t i o n s , s u p r a , d o n o t a p p e a r t o be aimed a t s e t t i n g a n
a b s o l u t e d e a d l i n e on d i s c o v e r y , b u t r a t h e r s e r v e to implement t h e
g e n e r a l d i s c o v e r y p r o c e d u r e s o u t l i n e d i n s e c t i o n 46-15-301        et
s e q . MCA.       P a r t 3 o f S e c t i o n 46-15-302             sets f o r t h t h e o b l i g a t i o n
of c o n t i n u i n g d i s c o v e r y :

            " ( b ) I f , s u b s e q u e n t to compliance w i t h a n o r d e r
            i s s u e d p u r s u a n t t o t h i s r u l e and p r i o r t o o r
            during trial, a party discovers additional
            m a t e r i a l p r e v i o u s l y r e q u e s t e d w h i c h is s u b j e c t
            t o d i s c o v e r y o r i n s p e c t i o n u n d e r t h i s r u l e , he
            s h a l l promptly n o t i f y t h e o t h e r p a r t y o r h i s
            a t t o r n e y or t h e c o u r t o f t h e e x i s t e n c e o f t h e
            a d d i t i o n a l m a t e r i a l . The c o u r t s h a l l e x c l u d e
            any evidence not presented f o r inspection o r
            c o p y i n g p u r s u a n t t o t h i s r u l e u n l e s s good c a u s e
            i s shown f o r f a . i l u r e t o comply.                 In the latter
            case     t h e o p p o s i n g p a r t y i s e n t i t l e d to a recess
            or a     c o n t i n u a n c e d u r i n g which it may i n s p e c t o r
            copy     t h e e v i d e n c e i n t h e manner p r o v i d e d f o r i n
            this     subsection (3)           ."
            The h e a r i n g o n t h e m o t i o n t o s u p p r e s s t h i s e v i d e n c e i n d i -
c a t e s t h a t t h e S t a t e was u n a w a r e of t h e r e s u l t s of t h e two t e s t s
u n t i l t h e day before t r i a l .             The S t a t e n o t i f i e d d e f e n s e c o u n s e l

at that time.           The d e f e n d a n t t o o k no a c t i o n u n t i l t h e matter came
up a t t r i a l .      I n a somewhat a n a l a g o u s s i t u a t i o n , d e f e n d a n t i n

S t a t e v. McKenzie ( 1 9 8 0 ) ,                 Mont      .     ,   6 0 8 P.2d 428, 37
S t .Rep.     3 2 5 , c l a i m e d t h a t h e demanded c e r t a i n i n f o r m a t i o n from

t h e c o u n t y a t t o r n e y w h i c h was n o t s u p p l i e d t o him.           After trial

b e g a n , d e f e n d a n t f i l e d a m o t i o n to r e q u i r e t h e f u r n i s h i n g of

t h i s material.           The C o u r t f o u n d t h a t t h e r e was a w a i v e r o f h i s
r i g h t t o o b j e c t b e c a u s e o f " d e f e n d a n t ' s f a i l u r e t o f i l e a demand
a n d m o t i o n f o r t h i s material u n t i l a f t e r t r i a l had begun."
McKenzie, s u p r a ,               Mont. a t             ,   6 0 8 P.2d    a t 443, 37 S t . R e p .

a t 337.

            A l s o as i n McKenzie, d e f e n d a n t h e r e claims s u r p r i s e .                 We

n o t e d i n t h a t case t h a t " t h e p r o p e r p r o c e d u r e w h e r e s u r p r i s e i s
claimed       . . . is        t o a s k f o r a c o n t i n u a n c e so t h a t d e f e n d a n t may

prepare.      "    McKenzie , s u p r a ,                Mont. a t            ,   6 0 8 P.2d    a t 441,

37 S t . R e p .   a t 335.

            D e s p i t e t h e f a c t t h a t d e f e n d a n t knew of t h e new i n f o r -

mation p r i o r to t r i a l , he d i d n o t r e q u e s t a continuance.

However, a f t e r t h e t r i a l had commenced, t h e d i s t r i c t j u d g e
g r a n t e d a c o n t i n u a n c e o v e r n i g h t to allow d e f e n d a n t to p r e p a r e .

I t is w i t h i n t h e j u d g e ' s     d i s c r e t i o n to e x c l u d e t h e e v i d e n c e , or
t o allow it i n , s u b j e c t t o a c o n t i n u a n c e , b a s e d on h i s p e r c e p -
t i o n s o f t h e r e a s o n f o r n o n d i s c l o s u r e and p o s s i b i l i t i e s of
prejudice.           S e e Commission Comments, s e c t i o n 95-1803                      (c), R.C.M.
1 9 4 7 , (now s e c t i o n 4 6 - 1 5 - 3 0 2 ( 3 ) ,    MCA).      T h e r e is no e v i d e n c e t h a t

t h e S t a t e p u r p o s e l y a t t e m p t e d t o w i t h h o l d e v i d e n c e from t h e

defendant.           A d d i t i o n a l l y , t h e d e f e n d a n t by-passed      h i s oppor-

t u n i t y t o h a v e t h e t r i a l c o n t i n u e d when he f o u n d o u t a b o u t t h e
evidence t h e day b e f o r e t r i a l .                 C l e a r l y t h e new e v i d e n c e was v e r y

d a m a g i n g t o t h e d e f e n d a n t , b u t t h e d i s t r i c t j u d g e g r a n t e d him a n
o v e r n i g h t c o n t i n u a n c e on l e a r n i n g o f t h e e v i d e n c e .   W e f i n d no

e r r o r to defendant i n t h i s procedure.

            Appellant next argues t h a t a cautionary i n s t r u c tion should

h a v e been g i v e n to t h e j u r y ,          because h e r e t h e s u b s t a n t i v e f a c t s

were i n q u e s t i o n and t h e r e was s c a n t y m e d i c a l e v i d e n c e of
intercourse.             The a p p e l l a n t is c l e a r l y a s k i n g t h i s C o u r t to

d e v i s e new s i t u a t i o n s i n which t h e f o l l o w i n g k i n d o f i n s t r u c t i o n
s h o u l d be g i v e n :

            "You are i n s t r u c t e d t h a t no c h a r g e c a n be more
            e a s i l y made and n o n e is more d i f f i c u l t t o
            d i s p r o v e t h a n t h a t of ' r a p e ' . The j u r y i s
            i n s t r u c t e d t h a t t h e y must examine t h e
            c o m p l a i n a n t ' s t e s t i m o n y w i t h c a u t i o n and be
            s a t i s f i e d w i t h a l l a s p e c t s t h e r e o f beyond a
            reasonable doubt."
            W e h a v e c o n s i d e r e d t h i s i n s t r u c t i o n i n s e v e r a l cases o v e r

t h e p a s t few y e a r s and h a v e s a n c t i o n e d i t s u s e o n l y i n v e r y
limited circumstances.                   I n t h e case of S t a t e v. B a l l e w ( 1 9 7 5 ) , 1 6 6
Mont. 270, 5 3 2 P.2d 407, w e n o t e d s e v e r a l s i t u a t i o n s i n which
t h i s i n s t r u c t i o n is a p p r o p r i a t e :
            " [ I ] t is c l e a r t h a t r e f u s a l t o g i v e s u c h a n
            i n s t r u c t i o n w i l l be e r r o r o n l y when some s p e c i -
            f i c c a u s e is shown f o r d i s t r u s t i n g t h e t e s t i m o n y
            of t h e c o m p l a i n i n g w i t n e s s .    Such c a u s e s m i g h t
            i n c l u d e m a n i f e s t malice, d e s i r e f o r revenge, or
            a n a b s e n c e of c o r r o b o r a t i n g e v i d e n c e t e n d i n g to
            s u p p o r t t h e f a c t s t e s t i f i e d t o by t h e
            complaining witness."                   S t a t e v. B a l l e w , s u p r a ,
            1 6 6 Mont. a t 276, 5 3 2 P.2d a t 411.
            S i n c e t h e B a l l e w case was d e c i d e d , t h i s C o u r t h a s n a r r o w e d
t h e r u l e , f i n d i n g t h a t a b s e n c e of c o r r o b o r a t i o n a l o n e is n o t s u f -
f i c i e n t r e a s o n f o r d i s t r u s t i n g t h e t e s t i m o n y of t h e c o m p l a i n i n g
witness.         W e h o l d t h a t t h i s i n s t r u c t i o n s h o u l d be g i v e n o n l y

w h e r e "a s h o w i n g o f some t y p e o f p e r s o n a l e n m i t y c o u p l e d w i t h a
l a c k of c o r r o b o r a t i v e e v i d e n c e on t h e d i s p u t e d a r e a of t e s t i m o n y

may g i v e r i s e t o d i s t r u s t . "        S t a t e v. P e c o r a ( 1 9 8 0 ) ,        Mont      .     I



       P.2d          ,   37 St.Rep.         1742, 1744.             S e e a l s o S t a t e v. S m i t h
(1980     I         Mont    .       ,   609 P.2d 6 9 6 , 6 9 9 , 3 7 S t . R e p .        5 8 3 , 587.
            The s i t u a t i o n i n t h e p r e s e n t case would n o t n e c e s s i t a t e
t h i s i n s t r u c t i o n under e i t h e r Ballew o r Pecora.                   T h e r e was no

e v i d e n c e o f a n y d e s i r e f o r r e v e n g e , o r a n y i n d i c a t i o n of a n y
malice.        I n f a c t , t h e v i c t i m and t h e d e f e n d a n t t e s t i f i e d t o
h a v i n g n e v e r e v e n s e e n e a c h o t h e r p r i o r to t h e n i g h t i n q u e s t i o n .
Additionally,            t h e r e c o r d shows e v i d e n c e c o r r o b o r a t i n g t h e

v i c t i m ' s testimony.
           A n e i g h b o r h e a r d a woman scream a t a p p r o x i m a t e l y t h e same

t i m e t h a t t h e v i c t i m t e s t i f i e d to b e i n g a b d u c t e d .     A p i e c e of      the
v i c t i m ' s g l a s s e s was f o u n d i n t h e v i c i n i t y of t h e c l a i m e d abduc-
tion.      A m i c r o s c o p i c a l l y s i m i l a r p u b i c h a i r of   t h e v i c t i m ' s was

f o u n d i n d e f e n d a n t ' s car.      A pubic h a i r microscopically similar

t o t h e v i c t i m ' s was f o u n d i n d e f e n d a n t ' s p u b i c h a i r s .      A hand

p r i n t m a t c h i n g t h e v i c t i m ' s was found o n t h e g r o u n d a t t h e p l a c e
w h e r e s h e t e s t i f i e d t o b e i n g f o r c e d t o h e r h a n d s and k n e e s f o r a
s e x u a l act.      A wallet        was i n t r o d u c e d i n t o e v i d e n c e which t h e v i c -
t i m t e s t i f i e d t o f i n d i n g d u r i n g t h e c o u r s e of t h e s e x u a l acts.
           B a s e d o n t h i s e v i d e n c e and a d d i t i o n a l e v i d e n c e i n t h e
r e c o r d , w e c o n c l u d e t h a t t h e r e w a s no b a s i s f o r o f f e r i n g t h i s

i n s t r u c t i o n to t h e j u r y .
           A p p e l l a n t a l s o claims e r r o r i n t h e i n s t r u c t i o n s g i v e n t o

t h e j u r y on " w i t h o u t c o n s e n t , " a l l e g i n g t h a t t h e i n s t r u c t i o n s

g i v e n s h i f t e d t h e b u r d e n t o d e f e n d a n t o f p r o v i n g to t h e j u r y t h a t

t h e a c t was d o n e w i t h c o n s e n t .       He requested an i n s t r u c t i o n

s t a t i n g t h a t some m a n i f e s t a t i o n of l a c k o f c o n s e n t m u s t be shown
by t h e v i c t i m .     W e f i n d t h a t t h e j u r y i n s t r u c t i o n s as a w h o l e

c o r r e c t l y i n s t r u c t e d o n c o n s e n t and o n t h e b u r d e n of p r o o f .
           D e f e n d a n t o f f e r e d t h e f o l l o w i n g i n s t r u c t i o n which was
r e f used:
           "The c o u r t i n s t r u c t s t h e j u r y t h a t it is t h e l a w
           o f t h i s S t a t e t h a t a woman a s s a u l t e d w i t h a n
           i n t e n t t o c o m m i t r a p e upon h e r is n o t r e q u i r e d t o
           r e s i s t by a l l v i o l e n t means w i t h i n h e r power.
           The l a w r e q u i r e s o n l y t h a t s h e d o e s n o t c o n s e n t ,
           a n d t h a t s h e d o a l l t h a t h e r a g e , s t r e n g t h and
            t h e a t t e n d a n t c i r c u m s t a n c e s make i t r e a s o n a b l e
            f o r h e r t o d o i n o r d e r to m a n i f e s t h e r
            opposition.             She is n o t r e q u i r e d to resist
            beyond e x h a u s t i o n o f h e r s t r e n g t h or beyond t h e
            p o i n t w h e r e t h e f o r c e u s e d a g a i n s t h e r would make
            f u r t h e r r e s i s t a n c e u s e l e s s or impossible."
            The i n s t r u c t i o n which was g i v e n c o n t a i n e d t h e same

language, b u t w i t h one a d d i t i o n :
            "You are i n s t r u c t e d t h a t c o n t i n u o u s r e s i s t a n c e
            i s n o t r e q u i r e d t o show t h a t s e x u a l i n t e r c o u r s e
            was w i t h o u t c o n s e n t . "
            The j u d g e f u r t h e r i n s t r u c t e d t h e j u r y o n t h e meaning o f
" w i t h o u t c o n s e n t , " a s f o u n d i n s e c t i o n 45-5-501,          MCA:

            "You are i n s t r u c t e d t h a t a n act is d o n e ' w i t h o u t
            c o n s e n t ' i f t h e v i c t i m is c o m p e l l e d to s u b m i t by
            f o r c e o r t h r e a t o f b o d i l y i n j u r y o r t h r e a t of
            k i d n a p p i n g , t o be i n £ l i c t e d o n a n y o n e . "
            A p p e l l a n t a r g u e s t h a t t h e s e i n s t r u c t i o n s do n o t a d e q u a t e l y
i n s t r u c t t h e j u r y o n t h e n e c e s s i t y of t h e v i c t i m ' s s h o w i n g a c t i v e
r e s i s t a n c e t o t h e a s s a i l a n t , and r e q u e s t e d t h e f o l l o w i n g i n s t r u c t i o n :
            "To c o n s t i t u t e c a r n a l k n o w l e d g e of a f e m a l e
            r a p e , [ s i c ] t h e law r e q u i r e s s o m e t h i n g more t h a n
            mere a b s e n c e o f c o n s e n t ; t h e r e m u s t be a c t u a l
            r e s i s t a n c e , o r excuse, imcompatible w i t h
            c o n s e n t , f o r its a b s e n c e . Thus, g e n e r a l l y ,
            r e s i s t a n c e by t h e f e m a l e is a n e c e s s a r y e l e m e n t
            o f t h e crime. I n f a c t , t h e e s s e n t i a l e l e m e n t o f
            n o n c o n s e n t , o r t h a t t h e a c t be a g a i n s t t h e
            woman's w i l l , s i g n i f i e s , and is i n d i c a t e d by,
            r e s i s t a n c e by t h e f e m a l e .

            " F u r t h e r , i t m u s t be real o r g e n u i n e and a c t i v e ,
            and n o t f e i g n e d , or p a s s i v e , or p e r f u n c t o r y . "
            The D i s t r i c t C o u r t m u s t i n s u r e d e f e n d a n t ' s r i g h t to

h a v e i n s t r u c t i o n s s t a t i n g t h e law a p p l i c a b l e to h i s case, S t a t e
v . M e t c a l f ( 1 9 6 9 ) , 1 5 3 Mont. 3 6 9 , 3 7 6 , 4 5 7 P.2d 453, 4 5 7 ,

b u t t h e c o u r t is n o t r e q u i r e d t o i n s t r u c t on i n c o r r e c t l a w , S t a t e
v . C a r y l (1975),, 1 6 8 Mont. 4 1 4 , 425, 5 4 3 P.2d 389, 395, or on
e v e r y nuance of a d e f e n s e t h e o r y .           S t a t e v. H a m i l t o n ( 1 9 8 0 ) ,
Mont   .        ,   6 0 5 P.2d 1 1 2 1 , 1 1 2 9 , 37 S t . R e p .       7 0 , 78-79.
            I n d e t e r m i n i n g whether or n o t t h e j u r y w a s p r o p e r l y

i n s t r u c t e d as t o t h e d e f e n s e ' s t h e o r y , t h i s C o u r t w i l l l o o k a t

t h e i n s t r u c t i o n s as a w h o l e .      S t a t e v. C a r y l , s u p r a , 1 6 8 Mont. a t
4 3 0 , 5 4 3 P.2d      a t 398.        I n s t r u c t i o n No. 6 t o l d t h e j u r y t h a t d e f e n -
d a n t w a s c h a r g e d w i t h " s e x u a l i n t e r c o u r s e w i t h o u t c o n s e n t , " and

t h a t " e v e r y m a t e r i a l f a c t n e c e s s a r y to c o n s t i t u t e s u c h crime m u s t
b e p r o v e d by t h e S t a t e by c o m p e t e n t e v i d e n c e , beyond a r e a s o n a b l e
doubt."        I n b e i n g so i n s t r u c t e d , t h e j u r y was a d e q u a t e l y

i n f o r m e d t h a t t h e S t a t e had t o p r o v e " w i t h o u t c o n s e n t " beyond a

r e a s o n a b l e d o u b t ; t h e b u r d e n was n o t s h i f t e d t o t h e d e f e n d a n t t o

prove "consent. "
           Montana l a w d o e s n o t r e q u i r e r e s i s t a n c e to t h e p o i n t of
t h e v i c t i m ' s p u t t i n g h e r l i f e i n jeopardy,           nor does the l a w
r e q u i r e continuous resistance.                  S t a t e v. G l i d d e n ( 1 9 7 4 ) , 1 6 5
Mont. 470, 4 7 4 , 529 P.2d 1 3 8 4 , 1 3 8 6 .                  Here t h e j u r y w a s
i n s t r u c t e d t h a t t h e v i c t i m need o n l y resist to t h e e x t e n t t h a t is
r e a s o n a b l e , and t h a t c o n t i n u e d r e s i s t a n c e i s n o t n e c e s s a r y to

show t h a t t h e a c t was d o n e w i t h o u t c o n s e n t .          T h i s is a c o r r e c t
s t a t e m e n t o f t h e law and w e f i n d t h a t t h e d i s t r i c t j u d g e p r o p e r l y

r e f used d e f e n d a n t ' s proposed i n s t r u c t i o n s     .
           The d e f e n d a n t n e x t a s s e r t s t h a t t h e e v i d e n c e d o e s n o t sup-

p o r t t h e v e r d i c t , c i t i n g s e v e r a l items o f i n c o n s i s t e n t t e s t i m o n y .

The d e f e n d a n t was i n p o o r p h y s i c a l c o n d i t i o n , and s e e m i n g l y n o t
able t o sustain t h i s rigorous sexual a c t i v i t y .                       The d e f e n d a n t ' s

b e h a v i o r a f t e r t h e crime was i n c o n s i s t e n t w i t h t h a t o f a p e r s o n
who had c o m m i t t e d k i d n a p p i n g and r a p e .         H e w e n t t o work and

behaved normally.               H e d i d n o t b o t h e r to c l e a n h i s v e h i c l e , e i t h e r

inside o r out.            No s p e r m was found i n t h e v a g i n a n o r o n t h e

c l o t h i n g or o t h e r p a r t s o f t h e v i c t i m .
            I n r e v i e w i n g t h e e v i d e n c e , t h i s C o u r t w i l l v i e w it i n t h e
l i g h t most f a v o r a b l e to t h e p r e v a i l i n g p a r t y .       S t a t e v. C a r y l
( 1 9 7 5 ) , 1 6 8 Mont. 4 1 4 , 4 2 2 , 5 4 3 P.2d 389, 394.                   T h i s C o u r t is n o t
t h e t r i e r o f f a c t and w i l l n o t o v e r t u r n         the jury's verdict i f
t h e r e i s s u b s t a n t i a l e v i d e n c e to s u p p o r t i t . S t a t e v. S t o d d a r d
( 1 9 6 6 ) , 1 4 7 Mont. 4 0 2 , 408, 4 1 2 P.2d 8 2 7 , 8 3 1 ; S t a t e v. K i r k a l d i e

(19781,             Mont.            ,   5 8 7 P.2d 1298, 1305, 35 St.Rep.                 1532,
1539.
            I n a d d i t i o n to t h e t e s t i m o n y of t h e complaining w i t n e s s ,

t h e r e is s u b s t a n t i a l e v i d e n c e i n t h e r e c o r d which c o r r o b o r a t e s

h e r testimony.            The t e s t i m o n y c o n c e r n i n g t h e w h e r e a b o u t s of
d e f e n d a n t and t h e v i c t i m p l a c e d them b o t h a t t h e s c e n e of t h e
a b d u c t i o n a t a b o u t t h e same t i m e .         A woman i n t h e n e i g h b o r h o o d

h e a r d a scream a t t h e time o f t h e a b d u c t i o n .                  She a l s o h e a r d a

f l a p p i n g n o i s e l i k e someone w e a r i n g s a n d a l s .         Ms.     Church was
w e a r i n g s a n d a l s a t t h e t i m e of t h e a b d u c t i o n .

            The p o l i c e f o u n d a p i e c e of t h e v i c t i m ' s f i n g e r n a i l and
t h e v i c t i m ' s pubic h a i r i n d e f e n d a n t ' s car.             One o f d e f e n d a n t ' s
h e a d h a i r s w a s d i s c o v e r e d o n t h e v i c t i m ' s b l o u s e , and a p u b i c

h a i r m i c r o s c o p i c a l l y similar t o t h e v i c t i m ' s was f o u n d i n
d e f e n d a n t ' s pubic      h a i r combings.           The v i c t i m h e r s e l f f o u n d t h e

d e f e n d a n t ' s w a l l e t o n t h e g r o u n d a t t h e s c e n e of t h e r a p e , and i t

c o n t a i n e d a p i c t u r e of t h e d e f e n d a n t .      She p o s i t i v e l y i d e n t i f i e d
h e r a s s a i l a n t from t h e wallet p h o t o s h o r t l y a f t e r h e r release,

a n d l a t e r i d e n t i f i e d him i n C o u r t .
            W e w i l l n o t o v e r t u r n t h e v e r d i c t of t h e j u r y ,         b a s e d as it

is on s u b s t a n t i a l c r e d i b l e e v i d e n c e .

            P r i o r to s e n t e n c i n g , t h e d i s t r i c t judge conducted a n in-
c h a m b e r s i n t e r v i e w w i t h t h e v i c t i m i n o r d e r to d e t e r m i n e h e r

f e e l i n g s as t o a n a p p r o p r i a t e s e n t e n c e . The d e f e n d a n t was n o t
present.         B o t h t h e S t a t e and d e f e n s e c o u n s e l were d e n i e d a n y

cross-examination.                 D e f e n s e c o u n s e l o b j e c t e d t o t h e i n t e r v i e w and

c o n t e n d s t h a t t h i s was a d e n i a l of d e f e n d a n t ' s r i g h t to c o n f r o n t

and cross-examine.

            The U n i t e d S t a t e s Supreme C o u r t h a s f o u n d no v i o l a t i o n of
d u e p r o c e s s r i g h t s i n d e n y i n g c o n f r o n t a t i o n and c r o s s - e x a m i n a t i o n
o f w i t n e s s e s i n a s e n t e n c i n g h e a r i n g , W i l l i a m s v . N e w York
( 1 9 4 9 ) I 337 U.S. 241, 250- 2 5 1 , 69 S . C t .           1 0 7 9 , 1 0 8 5 , 9 3 L.Ed
1 3 3 7 , 1 3 4 4 , and t h i s C o u r t i n S t a t e v. O r s b o r n ( 1 9 7 6 ) , 1 7 0 Mont.
4 8 0 , 485, 5 5 5 P.2d 5 0 9 , 5 1 2 , n o t e d t h a t " u n d e r s e c t i o n 95-2205
(now 46-18-113,             MCA),     t h e r i g h t of c r o s s - e x a m i n a t i o n   i n a presen-
t e n c i n g h e a r i n g is a d i s c r e t i o n a r y matter w i t h t h e t r i a l c o u r t . "

The O r s b o r n c o u r t was c o n c e r n e d w i t h t h e p o s s i b l e u s e of i n a c -

c u r a t e i n f o r m a t i o n , and t h e e f f e c t t h a t a s e n t e n c i n g d e c i s i o n ,
b a s e d on m i s i n f o r m a t i o n , h a s o n t h e d u e p r o c e s s r i g h t s o f t h e

defendant.           I n O r s b o r n , t h e c o u r t found t h a t d e s p i t e a d e n i a l o f
cross-examination,                t h e r e were s u f f i c i e n t s a f e g u a r d s , u n d e r t h e

c i r c u m s t a n c e s , to p r e v e n t a v i o l a t i o n o f d e f e n d a n t ' s r i g h t s .     The
d e f e n d a n t w a s p r e s e n t a t t h e h e a r i n g , t h e judge t o l d t h e defen-

d a n t t h e f a c t s t h a t h e was r e l y i n g o n , and h e g a v e t h e d e f e n d a n t

a n o p p o r t u n i t y to r e f u t e t h e i n f o r m a t i o n .     S t a t e v. O r s b o r n ,
s u p r a , 1 7 0 Mont. a t 485-86,               5 5 5 P.2d     a t 512, 513.

            The s i t u a t i o n i n t h e i n s t a n t case d o e s n o t p r e s e n t t h e same

p r o t e c t i o n s to d e f e n d a n t ' s r i g h t s .   The i n t e r v i e w was c o n d u c t e d
o n t h e d i s t r i c t j u d g e ' s own i n i t i a t i v e and was h e l d i n c h a m b e r s

without the defendant present.                           No c r o s s - e x a m i n a t i o n was a l l o w e d ,
n o r was a n y o p p o r t u n i t y g i v e n t o t h e a b s e n t d e f e n d a n t t o r e f u t e

t h e information.              W e f i n d t h i s p r o c e d u r e to v i o l a t e d e f e n d a n t ' s

r i g h t t o be s e n t e n c e d u n d e r c i r c u m s t a n c e s f r e e from m i s i n f o r -

mation.
            I n so h o l d i n g , w e h a v e n o t d e t e r m i n e d t h a t i n t e r v i e w i n g
t h e v i c t i m o f t h e crime is p e r s e v i o l a t i v e o f a d e f e n d a n t ' s

rights.         W e are r e a f f i r m i n g o u r h o l d i n g i n Orsborn t h a t a

s e n t e n c i n g j u d g e may u t i l i z e i n f o r m a t i o n f r o m s o u r c e s o t h e r t h a n t h e

t e s t i m o n y of w i t n e s s e s i n open c o u r t , i f t h e r e is a d e q u a t e pro-

t e c t i o n of t h e d e f e n d a n t ' s r i g h t s .     But i n t h i s c a s e , we f i n d a n
a b u s e o f d i s c r e t i o n i n t h e manner i n which t h e i n t e r v i e w was

conducted.
            The U n i t e d S t a t e s Supreme C o u r t n o t e d i n W i l l i a m s v. N e w
York, s u p r a , t h a t " l e a v i n g a s e n t e n c i n g j u d g e f r e e to a v a i l him-
s e l f of out-of-court              information           . . . does        s e c u r e t o him a b r o a d
d i s c r e t i o n a r y power, o n e s u s c e p t i b l e o f a b u s e . "       Williams, s u p r a ,
3 3 7 U.S. a t 251, 6 9 S . C t .             a t 1 0 8 5 , 9 3 L.Ed       a t 1344.        Here,

d e s p i t e t h e f a c t t h a t t h e d i s t r i c t judge d i d n o t f o l l o w t h e
v i c t i m ' s r e c o m m e n d a t i o n as to t h e s e n t e n c e , w e h a v e no way t o

d e t e r m i n e whether t h e judge s d i s c r e t i o n concerning t h e l e n g t h
o f t h e s e n t e n c e was a f f e c t e d by t h i s i n t e r v i e w .        For t h a t reason,

w e m u s t v a c a t e t h e s e n t e n c e imposed o n t h e d e f e n d a n t and remand
f o r resentencing          .
            Defendant n e x t a l l e g e s t h a t t h e d i s t r i c t judge e r r e d i n
n o t g r a n t i n g him a new t r i a l , i n t h a t d e f e n d a n t was a b l e t o b r i n g

new e v i d e n c e b e f o r e t h e c o u r t .      He submitted an a f f i d a v i t t o the

c o u r t c o n t a i n i n g t h e t e s t i m o n y of D r . S t r a t f o r d , a p s y c h i a t r i s t ,
who examined d e f e n d a n t a f t e r t r i a l .             Defense counsel i n d i c a t e s

t h a t p r i o r t o t r i a l h e had r e p e a t e d l y a s k e d d e f e n d a n t to s u b m i t
t o a n e x a m i n a t i o n , b u t d e f e n d a n t r e f u s e d t o d o so.        When h e

f i n a l l y was e x a m i n e d , d e f e n d a n t was found t o h a v e b e e n e i t h e r

u n c o n s c i o u s or i n a d i s a s s o c i a t i v e m e n t a l s t a t e a t t h e time of

t h e crime.

            S e c t i o n 46-16-702,        MCA,     governs the District Court's deci-
s i o n t o g r a n t a new t r i a l .         The d i s t r i c t j u d g e may d o so " i f
r e q u i r e d i n t h e i n t e r e s t of j u s t i c e . "     T h a t d e c i s i o n is b a s e d o n

t h e d i s c r e t i o n o f t h e t r i a l j u d g e and w i l l n o t be o v e r t u r n e d

u n l e s s t h i s C o u r t f i n d s a n a b u s e of d i s c r e t i o n .      S t a t e v. L e w i s

( 1 9 7 8 ) , 1 7 7 Mont.474,         582 P.2d 346, 3 5 1 , 3 5 S t . R e p .            1089, 1095.
           T h i s C o u r t h a s n o t e d t h a t a p p l i c a t i o n s f o r new t r i a l s o n

t h e ground of newly d i s c o v e r e d e v i d e n c e are n o t f a v o r e d , f o r t h e
r e a s o n t h a t a d e f e n d a n t h a s a l r e a d y had ample o p p o r t u n i t y t o p r e -
p a r e and p r e s e n t h i s case.           S t a t e v. G r e e n o ( 1 9 5 9 ) , 1 3 5 Mont.
5 8 0 , 5 8 6 , 3 4 2 P.2d 1 0 5 2 , 1 0 5 5 .          However,        i n certain instances,
t h e i n f o r m a t i o n d i s c o v e r e d may r e q u i r e a new t r i a l .        I n Greeno,
s u p r a , t h i s Court set o u t c e r t a i n r u l e s :
           " (1) T h a t t h e e v i d e n c e m u s t h a v e come t o t h e
           knowledge of t h e a p p l i c a n t s i n c e t h e t r i a l ;
           " ( 2 ) t h a t it w a s n o t t h r o u g h w a n t o f d i l i g e n c e
           t h a t it was n o t d i s c o v e r e d e a r l i e r ;

           " ( 3 ) t h a t it is s o material t h a t it would p r o -
           b a b l y p r o d u c e a d i f f e r e n t r e s u l t upon a n o t h e r
           trial;"
            "    . . ." a St t 1 0t 5 5v.
            3 4 2 P.2d
                               a e
                                       .
                                             G r e e n o , s u p r a , 1 3 5 Mont. a t 586,


            C e r t a i n l y , e a c h case m u s t be d e c i d e d o n i t s own f a c t s .             In
t h e p r e s e n t case, w e f i n d t h a t t h e e v i d e n c e c o u l d h a v e b e e n

d i s c o v e r e d w i t h due d i l i g e n c e .   D e f e n d a n t w a s e n c o u r a g e d by coun-
s e l t o h a v e a n e v a l u a t i o n b e f o r e t r i a l , b u t it w a s o n l y a f t e r a

g u i l t y v e r d i c t was r e t u r n e d t h a t d e f e n d a n t d e c i d e d t o l o o k i n t o a

p o s s i b l e d e f e n s e o f m e n t a l d i s e a s e or d e f e c t .      T h i s is n o t a s u f -

f i c i e n t r e a s o n f o r t h e D i s t r i c t C o u r t t o g r a n t a new t r i a l .
D e f e n d a n t w a i v e d h i s r i g h t t o r e l y o n t h a t d e f e n s e and t o allow

h i m t o d o so now would c r e a t e a p r o b l e m of p o s s i b l e m u l t i p l e

trials.          A d e f e n d a n t c o u l d gamble o n a v e r d i c t of           "not g u i l t y "
a t t r i a l , b u t i f c o n v i c t e d , h e c o u l d t h e n come b a c k t o c o u r t w i t h

t h e defense of mental d i s e a s e o r d e f e c t .
            The d i s t r i c t j u d g e d i d n o t a b u s e h i s d i s c r e t i o n i n d e n y i n g
t h e m o t i o n f o r a new t r i a l .         D e s p i t e t h e e x i s t e n c e of newly

d i s c o v e r e d e v i d e n c e , t h e j u d g e was c o r r e c t i n f i n d i n g t h a t i t

c o u l d h a v e e a s i l y b e e n d i s c o v e r e d p r i o r to t r i a l .
           A p p e l l a n t n e x t p o i n t s o u t t h a t t h e d i s t r i c t judge
c o n c l u d e d t h a t d e f e n d a n t was e i t h e r a l i a r or a s c h i z o p h r e n i c .
Defense counsel contends t h a t t h i s c o n c l u s i o n , set o u t i n t h e

judge's         " r e a s o n s f o r s e n t e n c i n g n memorandum, was b a s e d o n

i n c o r r e c t i n f o r m a t i o n which d e f e n d a n t d i d n o t h a v e a n o p p o r t u n i t y
to refute.
           Because of o u r d e c i s i o n t h a t t h e d e f e n d a n t ' s s e n t e n c e must
b e v a c a t e d and t h e case remanded f o r r e s e n t e n c i n g , we need n o t

address t h i s issue.              D e f e n d a n t i s aware o f t h e i n f o r m a t i o n con-
t a i n e d i n t h e p r e s e n t e n c e r e p o r t and c a n p r e p a r e t o r e f u t e a n y
i n f o r m a t i o n which h e c o n s i d e r s to be e r r o n e o u s .
           The j u r y f o u n d d e f e n d a n t g u i l t y o n October 1 5 , and h e w a s
s e n t e n c e d o n November 9 t o t e n y e a r s o n e a c h c o u n t , t o be s e r v e d
concurrently.             At that time,          J u d g e G a r y r e f u s e d t o d e s i g n a t e him

a s e i t h e r " d a n g e r o u s " or " n o n d a n g e r o u s " b e c a u s e h e wanted a
p s y c h o l o g i c a l e v a l u a t i o n of d e f e n d a n t done.       D e f e n d a n t was
d e c l a r e d " n o n d a n g e r o u s n o n March 1 4 , 1 9 8 0 .       Appellant contends

t h a t t h i s d e l a y i n d e s i g n a t i o n c o n s t i t u t e s c r u e l and u n u s u a l
p u n i s h m e n t and s h o u l d be v o i d f o r l a c k o f c e r t a i n t y .

            A p p e l l a n t c i t e s no a u t h o r i t y t o s u p p o r t h i s c o n t e n t i o n

t h a t t h i s f a i l u r e t o so d e s i g n a t e him c o n s t i t u t e s c r u e l and unu-
s u a l p u n i s h m e n t and w e f i n d no merit i n t h i s claim.                     I n G r e g g v.
G e o r g i a ( 1 9 7 6 ) , 428 U.S. 153, 173, 96 S. Ct. 2909, 2 9 2 5 , 49
L. Ed. 2d 8 5 9 , 874-75,       t h e Supreme C o u r t d e t e r m i n e d t h a t " a t l e a s t

. . . the        p u n i s h m e n t m u s t n o t i n v o l v e u n n e c e s s a r y and w a n t o n

i n f l i c t i o n of p a i n   . . . Second,           t h e p u n i s h m e n t m u s t n o t be

g r o s s l y o u t o f p r o p o r t i o n t o t h e s e v e r i t y of t h e crime           ."   There

a r e no s u c h a l l e g a t i o n s h e r e .
            A s t o t h e u n c e r t a i n t y c a u s e d by t h e d e l a y ,         section
46-18-102,         MCA,    p r o v i d e s t h a t t h e s e n t e n c e m u s t be r e n d e r e d

w i t h i n a " r e a s o n a b l e time."         This Court has not defined
" r e a s o n a b l e t i m e , " b u t most j u r i s d i c t i o n s r e l e g a t e t h e d e c i s i o n

o f r e a s o n a b l e t i m e t o t h e d i s c r e t i o n of t h e s e n t e n c i n g j u d g e .         A.

C a m p b e l l , - -f S e n t e n c i n g ,
                  Law o                            ( 1 9 7 8 ) , S71.      D e l a y s w i l l be u p h e l d
i f t h e y a r e f o u n d t o be i n t h e i n t e r e s t s o f j u s t i c e ,          T r e a k l e v.
U n i t e d S t a t e s ( 9 t h C i r . 1 9 6 4 ) , 327 F.2d 8 2 , 8 3 , and a l l o w i n g t h e

j u d g e t o o b t a i n more i n f o r m a t i o n a b o u t t h e o f f e n d e r h a s b e e n

f o u n d t o be i n t h e i n t e r e s t o f j u s t i c e .          B o l d u c v . U.S.     (5th Cir.
1 9 6 6 ) , 3 6 3 F.2d 8 3 2 , 833-34.

            I n t h i s c a s e , it a p p e a r s t h a t t h e d i s t r i c t j u d g e w a s con-
c e r n e d w i t h t r e a t i n g d e f e n d a n t j u s t l y by r e q u e s t i n g t h e

evaluation.           Any d e l a y a p p e a r s t o h a v e b e e n i n t h e b e s t i n t e r e s t s
o f t h e d e f e n d a n t and w a s r e a s o n a b l e u n d e r t h e c i r c u m s t a n c e s .
Additionally,           t h e l a c k of d e s i g n a t i o n r e q u i r e s t h a t t h e d e f e n d a n t
b e c o n s i d e r e d n o n d a n g e r o u s f o r p u r p o s e s of p a r o l e .     Section
46-18-404(3),           MCA.     Thus w e f i n d t h a t t h e r e was no p r e j u d i c e to
t h e defendant.

            The d i s t r i c t j u d g e d e n i e d d e f e n d a n t ' s r e q u e s t to be p r e -

s e n t a t a post-conviction                h e a r i n g h e l d to d e t e r m i n e w h e t h e r
d e f e n d a n t was e l i g i b l e f o r b a i l p e n d i n g a p p e a l .     A p p e l l a n t con-
t e n d s t h a t d e f e n d a n t ' s p r e s e n c e was r e q u i r e d .

            D e f e n d a n t is n o t r e q u i r e d t o be p r e s e n t a t p r o c e e d i n g s

o c c u r r i n g af t e r t h e v e r d i c t , because such proceedings are not
p a r t of t h e t r i a l .      S t a t e v. P e t e r s ( 1 9 6 5 ) , 1 4 6 Mont. 1 8 8 , 4 0 5
P.2d 642.       I n P e t e r s , d e f e n d a n t was n o t p r e s e n t a t a m o t i o n f o r a

new t r i a l , which t h i s C o u r t found was n o t e r r o r .                   S t a t e v.
P e t e r s , s u p r a , 1 4 6 Mont. a t 1 9 7 , 4 0 5 P.2d            a t 647.        The same

reasoning applies here.
           A p p e l l a n t a r g u e s t h a t t h e c o u r t s h o u l d h a v e had t h e bene-
f i t o f s e e i n g H i g l e y ' s d e m e a n o r and h i s a t t i t u d e t o w a r d t h e
court.       T h i s a r g u m e n t is a l s o w i t h o u t merit.            The d i s t r i c t j u d g e

h a d a week-long          t r i a l d u r i n g which t o view d e f e n d a n t .

           A p p e l l a n t ' s l a s t claim is t o t a l l y f r i v o l o u s .        The S t a t e

c o n c e d e s t h a t t h e d e f e n d a n t h a s a r i g h t to a l l r e l e v a n t p o r t i o n s
o f t h e t r a n s c r i p t f o r p u r p o s e s of a p p e a l .      However, t h e S t a t e
a s s e r t s t h a t d e f e n d a n t h a s n o t r e q u e s t e d a n y p o r t i o n s of t h e
t r a n s c r i p t w h i c h h a v e n o t b e e n f u r n i s h e d t o him, n o r d o e s t h e
a p p e l l a n t s p e c i f y a n y p o r t i o n s which h e h a s n o t r e c e i v e d .        There

i s no e r r o r .
           W a f f i r m the defendant's conviction.
            e                                                                   W e v a c a t e t h e sen-

t e n c e and remand f o r r e s e n t e n c i n g .




                                                  Chief J u s t i c e